Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims  and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A top loading assembly comprising a selective compliance assembly robotic arm, an article collector assembly supported thereby for positioning in two dimensional space, and a frame from which said selectively compliance assembly robotic arm extends, said selective compliance assembly robotic arm characterized by first and second arm segments and three pivotable arm joints, a first arm joint J1 being a terminal/anchorable arm joint, a second arm joint J2 being an intermediate arm joint, and a third arm joint J3 being a distal arm joint for operatively supporting said article collector assembly, said first arm segment extending between J1 & J2, said second arm segment extending between J2 & J3, said article collector assembly directable from an article collection locus to a collected article loading locus, said collected article loading locus being co-planar with said article collection locus, said article collector assembly comprising a collector-adapted to effectuate select clamping in relation to articles collected by said collector during direction of said article collector assembly from said article collection locus to said collected article loading locus.”, as recited in Claim 1
the structural and operative relationship between the selective compliance assembly robotic arm, article collector assembly, frame, first arm segment, second arm segment, first joint, second joint, third joint, and article collector assembly collector with article clamping feature.  Especially as it relates to the definition of a SCARA arm motion capabilities as laid out by the PTAB decision dated 2022/02/15.
The art of record fails to render obvious the claimed combination of: “A method of case loading articles comprising the steps of: a. directing articles of an article infeed supply to an article collection locus; b. providing a case loading assembly proximal to said article collection locus, said case loading assembly comprising a selective compliance assembly robotic arm, an article collector assembly supported thereby, and a frame from which said selectively compliance assembly robotic arm extends, said selective compliance assembly robotic arm characterized by first and second arm segments and three pivotable arm joints, said article collector assembly directable from said article collection locus to a collected article loading locus, said collected article loading locus being co-planar with said article collection locus, said collector assembly comprising a collector adapted to effectuate select clamping in relation to articles collected by said collector; c. collecting articles via said collector of said article collector assembly at said article collection locus, a portion of said collector having been actuated to enhance article ingress into said collector; and, d. retaining a collected article group within said collector of said article collector assembly, portions of said collector having been actuated to effectuate clamping of said collected article group during travel of said Claim 25 specifically:
the structural and operative relationship between the infeed supply, article collection locus, case loading assembly, selective compliance assembly robotic arm, article collector assembly, frame, first arm segment, second arm segment, first joint, second joint, third joint, and article collector assembly collector with article clamping feature.  Especially as it relates to the definition of a SCARA arm motion capabilities as laid out by the PTAB decision dated 2022/02/15.
The art of record fails to render obvious the claimed combination of: “A top loading assembly comprising a selective compliance assembly robotic arm, an article collector assembly supported thereby, and a frame from which said selectively compliance assembly robotic arm extends, said selective compliance assembly robotic arm characterized by first and second arm segments and three pivotable arm joints, a first arm joint J1 being a terminal/anchorable arm joint, a second arm joint J2 being an intermediate arm joint, and a third arm joint J3 being a distal arm joint for operatively supporting said article collector assembly, said first arm segment extending between J1 & J2, said second arm segment extending between J2 & J3, said article collector assembly, directable from an article collection locus to a co-planar collected article loading locus downstream and below said article collection locus, comprising a collector for receiving articles singularly or in multiples, said collector adapted to effectuate select clamping in relation to articles collected by said collector during direction of said article collector assembly from Claim 26 specifically:
the structural and operative relationship between the infeed supply, article collection locus, case loading assembly, selective compliance assembly robotic arm, article collector assembly, frame, first arm segment, second arm segment, first joint, second joint, third joint, and article collector assembly collector with article clamping feature.  Especially as it relates to the definition of a SCARA arm motion capabilities as laid out by the PTAB decision dated 2022/02/15.
The art of record fails to render obvious the claimed combination of: “A top loading assembly comprising synchronously operable paired selective compliance assembly robotic arms, each arm of the synchronously operable paired selective compliance assembly robotic arms including an article collector assembly supported thereby, and a frame from which said paired selectively compliance assembly robotic arms extends, each robotic arm of said synchronously operable paired selective compliance assembly robotic arms characterized by first and second arm segments and three pivotable arm joints, a first arm joint J1 being a terminal/anchorable arm joint, a second arm joint J2 being an intermediate arm joint, and a third arm joint J3 being a distal arm joint for operatively supporting said article collector assembly, said first arm segment extending between J1 & J2, said Claim 27 specifically:
the structural and operative relationship between the infeed supply, article collection locus, case loading assembly, selective compliance assembly robotic arm, article collector assembly, frame, first arm segment, second arm segment, first joint, second joint, third joint, and article collector assembly collector with article clamping feature.  Especially as it relates to the definition of a SCARA arm motion capabilities as laid out by the PTAB decision dated 2022/02/15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652